In an action to recover damages for personal injuries, etc., the defendants Tolve and Frito Lay Company and the third-party defendant County of Westchester appeal from an order of the Supreme Court, Westchester County (Dachenhausen, J.), entered June 23, 1986, which denied their motion for a change of venue from Bronx to Westchester County and granted the plaintiffs’ cross motion to retain venue in Bronx County.
*714Ordered that the order is affirmed, without costs or disbursements.
On this record, we conclude that the court did not abuse its discretion in allowing the action to remain in Bronx County. Mollen, P. J., Brown, Weinstein, Eiber and Harwood, JJ., concur.